In 1927, the Legislature by Chapter 13403, incorporated "all of that part of Little Sarasota Key lying north of the Township line, separating, dividing, and drawn between Township 36 and Township 37, and lying and being situate in Section 36, Township 35, South Range 17 East" into the City of Sarasota, Florida.
In February, 1934, Appellees as complainants, filed their bill of complaint in the Circuit Court praying that the City of Sarasota be restrained from assessing, collecting, or advertising for sale and selling for non-payment of municipal taxes any of their lands lying and situated within the foregoing described addition thereto. A motion to dismiss the bill was denied, answer was filed and on final hearing, a decree was entered in compliance with the prayer of the bill. The instant appeal is from the final decree.
The first question with which we are concerned is whether or not a property owner in a municipality can challenge the validity of the act creating or enlarging the latter in a suit to enjoin the collection of municipal taxes.
It is quite true that this court has approved a proceeding by quo warranto as the general method of seeking relief where a municipality undertakes to exercise control of territory over which it has no jurisdiction. State, ex rel. Attorney General, v. City of Sarasota, 92 Fla. 563, 109 So. 473. But in State, ex rel.
Attorney General, v. City of Avon Park, 108 Fla. 641,149 So. 409, we held that where unbenefited rural lands were included in a municipality and the owner has no adequate legal remedy and is not estopped, equity may enjoin the collection of municipal taxes thereon. The latter case would seem to be a complete *Page 726 
answer to this question as under the facts presented, injunction affords a more expeditious remedy.
It is next contended that appellees have estopped themselves from seeking relief therein because of having voted in municipal elections, paid municipal taxes, and by having plotted their property, and dedicating streets thereon to the municipality.
Complainants below base their prayer for relief on the ground that the lands in question were remote from the City of Sarasota, were separated from it by Little Sarasota Bay, were wild land unoccupied, were sparsely settled, and had at no time received any municipal benefits nor were any in prospect. On the merits, the chancellor found for the complainants and his judgment finds ample support in the record. In State, ex rel. Attorney General, v. Town of Boynton Beach, decided this date, we have discussed the question and announced the law applicable in cases where territory has been improperly included in a municipality. What we there said is equally applicable in this case.
The judgment of the chancellor is accordingly affirmed on authority of State, ex rel. Attorney General, et al., v. Town of Boynton Beach, decided this date, and State, ex rel. Attorney General, et al., v. City of Avon Park, supra.
Affirmed.
ELLIS, C.J., and BUFORD, J., concur.
CHAPMAN, J., concurs in the opinion and judgment.
BROWN, J., dissents.